Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 10, 2019

                                       No. 04-19-00415-CV

                                  IN THE MATTER OF J.A.M.


                   From the 386th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019JUV00012
                        The Honorable Arcelia Trevino, Judge Presiding


                                          ORDER
        The reporter’s record is overdue, and the court reporter has not filed a notice of late
record. This court notified the court reporter in a letter that the record was overdue and required
the reporter’s record to be filed within 30 days of the letter. The reporter’s record has not been
filed, and we have received no response to our letter.

        We order the court reporter, Blanca Espericueta, to file the record in this court within 10
days of this order. The court reporter is advised that the court will not grant a further extension of
time unless a response is filed that (1) establishes there are extraordinary circumstances that
prevent the timely filing the record, (2) advises the court of what efforts have been expended to
prepare the record and the status of completion, and (3) provides the court reasonable assurance
that the record will be completed and filed by the requested extended deadline. The court
reporter is further advised that if the record or a timely and sufficient response is not filed by the
date ordered, we may order the court reporter to appear and show cause why this court should
not hold the court reporter in contempt of court.

        We further order the clerk of this court to serve this order on Blanca Espericueta by
certified mail, return receipt requested, and by first class United States mail. Because “[t]he trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
Tex. R. App. P. 35.3(c), we also order the clerk of this court to serve a copy of this order on the
trial court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court